   3:19-cv-03050-SEM-TSH # 14              Page 1 of 12                                         E-FILED
                                                                      Tuesday, 09 July, 2019 12:28:51 PM
                                                                           Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION

   ROBERT HUMES,                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
   vs.                                            )              No. 19-cv-3050
                                                  )
   SAMUEL ROSARIO,
                                                  )
   In his Official and Individual Capacities
   and                                            )
                                                  )
   KENNY WINSLOW,                                 )
   In his Official and Individual Capacities      )
   and                                            )
                                                  )
   CITY OF SPRINGFIELD, ILLINOIS                  )
                                                  )
                 Defendants

    DEFENDANT CITY OF SPRINGFIELD’S AND KENNY WINSLOW’S
   MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
 FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
                     PROCEDURE 12(b)(6)

         NOW COMES Defendants, City of Springfield and Springfield Chief of Police

Kenny Winslow, by and through their attorney John M. Zimmerman, Assistant

Corporation Counsel, and for its Memorandum in Support of Motion to Dismiss

Plaintiff’s First Amended Complaint Pursuant to Federal Rule of Civil Procedure

12(b)(6) state as follows:

                                    INTRODUCTION

         Plaintiff filed a five-count Complaint (D.E. #1) against Defendants, the City of

Springfield, Chief Kenny Winslow (Springfield Chief of Police), and Mr. Samuel Rosario

(Former Springfield Police Officer). Relevant to this motion to dismiss, the City of

Springfield is being sued for failure to train pursuant to 42 U.S.C. § 1983 (Count II) as
      3:19-cv-03050-SEM-TSH # 14          Page 2 of 12



well as under the legal theory of respondent superior (Count V). (D.E. #1) Defendant

Chief Winslow is being sued in his official and individual capacities for failure to train

pursuant to 42 U.S.C. § 1983 (Count II). (D.E. #1, ¶ 21) The remaining counts (Counts

I, III, IV) are brought forth against Defendant Rosario and do not reference or include

Defendants the City of Springfield and/or Chief Winslow. (D.E. #1)

         On May 23, 2019, Defendants City of Springfield and Chief Winslow filed their

motion to dismiss Plaintiff’s complaint for failure to state a claim. (D.E. #4) On June 6,

2019, Plaintiff filed his response to Defendants’ motion. (D.E. #8) On June 13, 2019, this

Court granted in part and denied in part Defendants’ motion. (D.E. #9) This Court

dismissed Count II without prejudice and allowed plaintiff to file an amended complaint.

(D.E. #9) On June 26, 2019, Plaintiff filed his first amended complaint alleging

additional facts against Defendants regarding Count II. (D.E. #12, ¶¶ 30-47) Plaintiff also

added a prayer for relief in Count V. (D.E. #12, ¶ 60) No additional substantive changes

were made in Plaintiff’s first amended complaint. (D.E. #12)

            FACTS ALLEGED IN THE FIRST AMENDED COMPLAINT

         On or about February 27, 2017, Defendant Rosario was employed as a police

officer for the City of Springfield. (D.E. #12, ¶ 4) At this time, Chief Winslow was

responsible for the administration of the Springfield Police Department and the

development of policy and training of said department. (D.E. #12, ¶ 19) Moreover, the

City of Springfield was responsible for the administration of the Springfield Police

Department and the development of policy and training of said department. (D.E. #12, ¶

20)




                                              2
   3:19-cv-03050-SEM-TSH # 14              Page 3 of 12



        On or about February 27, 2017, Defendant Rosario arrived at Plaintiff’s residence

in order to investigate a possible crime committed by an individual known to Defendant

Rosario to be someone other than Plaintiff. (D.E. #12, ¶ 9) Throughout Defendant

Rosario’s official investigation of a possible crime, he engaged in a conversation with

Plaintiff. (D.E. #12, ¶ 10)

        According to Plaintiff, at one point in the conversation, Defendant Rosario

suddenly assaulted and beat Plaintiff who was standing in the front yard of his residence

in Springfield, Illinois. (D.E. #12, ¶ 11). Plaintiff alleges Defendant Rosario neither

witnessed Plaintiff commit a crime nor had probable cause to believe Plaintiff committed

any crime. (D.E. #12, ¶ 15) The complaint alleges Defendant Rosario’s assault resulted in

Plaintiff being physically and emotionally injured and was made to suffer public ridicule

and personal embarrassment. (D.E. #12, ¶ 18) Following this incident, Plaintiff filed this

five-count complaint against Defendants. (D.E. #12).

        Relevant to this first amended complaint, Plaintiff alleges additional facts in

Count II stating “officer morale was very low” for support of his failure to train claim.

(D.E. # 12, ¶¶ 30-32) Plaintiff argues a poll of some sort provides evidence for Chief

Winslow’s and the City’s failure to properly train. (D.E. # 12, ¶ 34) He also alleges

Defendants were aware of or should have been aware of issues Officer Rosario was

having near the time of the incident in this case. (D.E. # 12, ¶¶ 36-42)

        Defendants City of Springfield and Chief Winslow bring this motion to dismiss

Plaintiff’s cause of action pursuant to Federal Rule of Civil Procedure 12(b)(6) as the

Plaintiff’s first amended complaint still fails to provide facts upon which the Plaintiff is

entitled to relief.




                                              3
      3:19-cv-03050-SEM-TSH # 14            Page 4 of 12



                                   LEGAL STANDARD

         Federal Civil Rule of Procedure 8(a)(2) requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief,” in order to “give the defendant

fair notice of what the…claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to

provide the “grounds” of his “entitlement to relief” requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.

Id.

         On a motion to dismiss, courts “are not bound to accept as true a legal conclusion

couched as a factual allegation.” Id. Factual allegations must be enough to raise a right to

relief above the speculative level. See: 5 C. Wright & A. Miller, Federal Practice and

Procedure § 1216, pp 235-236 (3d ed. 2004). The pleading must contain something

more…than…a statement of facts that merely creates a suspicion of a legally cognizable

right of action on the assumption that all the allegations in the complaint are true (even if

doubtful in fact). Twombly at 555.

         To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. The plausibility standard is not akin to a

“probability requirement,” but it asks for more than a sheer possibility that a defendant

has acted unlawfully. Id. Where a complaint pleads facts that are “merely consistent




                                               4
   3:19-cv-03050-SEM-TSH # 14              Page 5 of 12



with” a defendant’s liability, it “stops short of the line between possibility and plausibility

of ‘entitlement of relief.’” Id. quoting Papasan v. Allain, 478 U.S. 265, 286 (1986).

                                       ARGUMENT

                   I.      Count II – Section 1983 “Failure to Train”

       Plaintiff brings Count II against Defendants City of Springfield and Chief

Winslow pursuant to 42 U.S.C. § 1983. He alleges the City of Springfield and Chief

Winslow, in his official and individual capacities, failed to properly train and instruct

Defendant Rosario and officers of the Springfield Police Department and this failure

resulted in plaintiff being subjected to an unjustified assault.

  A.      Section 1983 “Failure to Train” Claim Against Defendant City of Springfield

       To survive a motion to dismiss a § 1983 claim, a plaintiff must allege facts which

show that the defendant(s) deprived him of a right secured by the Constitution or any law

of the United States and that the deprivation of that right resulted from the defendant(s)

acting under color of law. Lekas v. Briley, 405 F.3d 602, 606 (7th Cir. 2005). In Monell

v. Department of Social Services, 436 U.S. 658, 691 (1978), the Supreme Court

established that “a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Rather, a municipality is liable “when execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or acts may

fairly be said to represent official policy, inflicts the injury.” Monell, 436 U.S. at 694.

       To proceed against Defendant City of Springfield, Plaintiff therefore must allege

at least one of the following: that “(1) the City [] had an express municipal policy that,

when enforced, causes a constitutional deprivation; (2) the City had a widespread practice

that, although not authorized by written law or express municipal policy, is so permanent




                                               5
   3:19-cv-03050-SEM-TSH # 14              Page 6 of 12



and well settled as to constitute a custom or usage within the force or law; or (3)

[P]laintiff’s constitutional injury was caused by a person with final policymaking

authority.” McCormick v. City of Chicago, 230 F. 3d 319, 324 (7th Cir. 2000).

        Here, similar to Plaintiff’s initial complaint, Plaintiff does not allege an express

policy that caused his injury. Instead, Plaintiff argues in a conclusory manner the City of

Springfield failed to properly train and instruct Defendant Rosario and officers of the

Springfield Police Department and this failure resulted in plaintiff being subjected to an

unjustified assault at the hands of Defendant Rosario. (D.E. #12, ¶ 28) Plaintiff attempts

to strengthen his allegations by tying alleged “low morale,” a poll of some sort, and past

events of Rosario as evidence of failure to train. This is insufficient under federal

pleading requirements as set forth in Iqbal, 556 U.S. at 678.

        When a plaintiff complains of customs, widespread practices, or omissions in

policies (as opposed to written or express policies) that allegedly cause a constitutional

violation, the plaintiff must establish that “there is a true municipal policy at issue, not a

random event” or an “isolated incident.” Calhoun v. Ramsey, 408 F. 3d 375, 380 (7th Cir.

2005). Such a claim “requires more evidence than a single incident to establish liability.”

Id. In the context of a failure to train theory of liability, the Supreme Court has also

emphasized that single incident of misconduct usually is insufficient to establish a policy

or custom under § 1983.

        In particular, the Court in Connick v. Thompson, 131 S. Ct. 1350 (2011),

explained:

                 “A pattern of similar constitutional violations by untrained employees is
        ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of
        failure to train. Policymakers’ ‘continued adherence to an approach that they
        know or should know has failed to prevent tortious conduct by employees may



                                               6
   3:19-cv-03050-SEM-TSH # 14                 Page 7 of 12



       establish the conscious disregard for the consequences of their action—the
       “deliberate indifference”—necessary to trigger municipal liability.’ Without
       notice that a course of training is deficient in a particular respect, decisionmakers
       can hardly be said to have deliberately chosen a training program that will cause
       violations of constitutional rights.” 131 S. Ct. at 1360 (internal citations omitted)
       (emphasis added).

       As set forth above, a plaintiff must further show the municipality was deliberately

indifferent to the consequences of inadequate training or supervision. See Sornberger v.

City of Knoxville, Ill., 434 F. 3d 1006, 1029 (7th Cir. 2006)(“Establishing Monell liability

based on evidence of inadequate training or supervision requires proof of ‘deliberate

indifference’ on the part of the local government.”); Calhoun, 408 F. 3d at 380 (observing

that a Monell claim based on a city’s failure to adequately train police officers requires

proof that “the inadequacies resulted from conscious choice—that is, proof that the

policymakers     deliberately   chose     a     training   program   which     would    prove

inadequate.”(quoting Okla. v. Tuttle, 471 U.S. 808, 823 (1985)). Deliberate indifference

may be established by showing the municipality’s “failure to provide adequate training in

light of foreseeable consequences; or [][a] failure to act in response to repeated complaints

of constitutional violations by its officers.” Sornberger, 434 F. 3d at 1029-30.

       Here, as alleged in his first amended complaint, Plaintiff’s failure to train

allegations are clearly insufficient to support a Monell claim. The first amended complaint

consists, yet again, of merely conclusory allegations unsupported by any accompanying

relevant facts—aside from his own, single experience of alleged excessive force—in

support. In other words, Plaintiff fails to allege other similar constitutional violations from

which a plausible inference could be drawn that Defendant City of Springfield deliberately

implemented inadequate training policies or customs that caused police misconduct,

including the alleged beating that Plaintiff suffered.



                                                7
   3:19-cv-03050-SEM-TSH # 14              Page 8 of 12



       Moreover, Plaintiff’s additional statements in his first amended complaint fail to

strengthen his allegations. “Low morale,” a poll of some sort, and the allegations regarding

Officer Rosario’s past events provides no support for a failure to train claim. Indeed, the

allegations of low morale do not evidence a “pattern of similar constitutional violations.”

It is completely plausible for a police force to have low morale, yet be adequately trained.

Perhaps the alleged low morale is a result of the large amount of training requirements.

This speculation is in line with the speculation in Plaintiff’s amended copmlaint. Clearly,

speculation of this sort does not provide proper support for a failure to train claim and is

solely conclusory and insufficient under federal pleading requirements. Iqbal, 556 U.S. at

678.

       Additionally, allegedly slamming a fist on a vehicle is not a constitutional violation,

lawfully “pulling” a Taser on someone for refusing to obey an order is not a constitutional

violation, and experiencing difficulties at home and lack of sleep is not a constitutional

violation. (D.E. #12, ¶¶ 36-38) Plaintiff, yet again, fails to allege a pattern of similar

constitutional violations. Thompson, 131 S. Ct. at 1360.

       Notably, similar to Plaintiff’s initial complaint, he fails to point to any other officer

or incident regarding a substantiated constitutional violation that would evidence a pattern.

Clearly, there is no pattern, custom, widespread practice, or omission in Springfield Police

Department policy that resulted in this alleged incident. Further, Plaintiff’s allegations do

not provide for the rare case where a single incident may be sufficient to demonstrate a

deliberate indifference. City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)(giving

hypothetical example that city policymakers know that officers will be required to arrest

fleeing felons and arm the officers with guns to allow them to do so; therefore, the need to




                                              8
   3:19-cv-03050-SEM-TSH # 14              Page 9 of 12



train the officers in the constitutional limitation on the use of deadly force is so obvious

that the failure to do so could be characterized as deliberate indifference). The allegations

here are completely different than those set forth in Harris, 489 U.S. at 388. Plaintiff fails

to allege any lack of policy or omission in policy that led to this alleged constitutional

violation.

         Accordingly, Plaintiff’s allegations are insufficient to show Defendant City of

Springfield’s deliberate indifference to the constitutional rights of people in Springfield,

Illinois. Swanson, 614 F. 3d at 404. Thus, his allegations are not plausible, in this context,

to infer such deliberate indifference without sufficient allegations of a pattern of similar

constitutional violations. As a result, Plaintiff’s complaint is insufficient under federal

pleading standards regarding Defendant City of Springfield and this count should be

dismissed pursuant to Rule 12(b)(6).

    B.       Section 1983 “Failure to Train” Claim Against Defendant Chief Winslow

         Plaintiff brings Count II against Chief Winslow in his official and individual

capacities. To survive a motion to dismiss a § 1983 claim, a plaintiff must allege facts

which show that the defendant(s) deprived him of a right secured by the Constitution or

any law of the United States and that the deprivation of that right resulted from the

defendant(s) acting under color of law. Lekas v. Briley, 405 F.3d 602, 606 (7th Cir.

2005). A claim against a city employee in his or her official capacity is treated as a claim

against the city. Grievson v. Anderson, 538 F. 3d 763, 770 (7th Cir. 2008). Moreover,

“‘[a]n individual cannot be held liable in a § 1983 action unless he caused or participated

in [the] alleged constitutional deprivation.’” Starzenski v. City of Elkhart, 87 F. 3d 872,

879 (7th Cir. 1996)(quoting Wolf-Lillie v. Sonquist, 699 F. 2d 864, 869 (7th Cir. 1983)).




                                              9
   3:19-cv-03050-SEM-TSH # 14             Page 10 of 12



       Here, for reasons discussed above (Argument I, A), Plaintiff’s claim against Chief

Winslow in his official capacity, which is treated as a claim against the City of

Springfield, fails. Anderson, 538 F. 3d at 770. Further, Plaintiff’s claim against Chief

Winslow in his individual capacity also fails as he does not allege any direct or personal

involvement or participation by Chief Winslow regarding the incident and alleged

injuries suffered by Plaintiff. Grievson, 538 F. 3d at 770. Indeed, the only allegations

against Chief Winslow merely discuss the failure to properly train and instruct. (D.E.

#12, ¶¶ 27-47) Moreover, low morale and polls do not evidence any direct or personal

involvement or participation by Chief Winslow. Again, this allegation should be

construed as a section 1983 “official custom of policy” claim, which has been

appropriately addressed above (Argument I, A).

       Accordingly, for the foregoing reasons, Plaintiff’s failure to train allegations are

insufficient regarding Defendant Chief Winslow in his official and/or individual capacity.

His allegations are conclusory, lack sufficient factual matter, and are nothing more than a

formulaic recitation of the elements of a cause of action. As a result, Count II against

Defendant Chief Winslow is insufficient under federal pleading and should be dismissed

pursuant to Rule 12(b)(6).

II.     Count V - Respondeat Superior Claim Against Defendant City of Springfield

       Defendant incorporates and adopts this memorandum and their prior arguments in

their initial motion to dismiss. (D.E. #5) Defendants acknowledge this Court denied their

prior motion to dismiss regarding this count. (D.E. #9, pg. 10-12) For preservation of

argument purposes, however, Defendants maintain that Plaintiff’s allegations are

conclusory, lack sufficient factual matter, and are nothing more than a formulaic




                                             10
   3:19-cv-03050-SEM-TSH # 14              Page 11 of 12



recitation of the elements of a cause of action. Clearly, Plaintiff’s complaint is facially

deficient as it fails to provide defendants fair notice of the charges and is legally

insufficient under federal pleading requirements. Iqbal, 556 U.S. at 678.

       Further, as previously argued, in Monell, 436 U.S. at 691, the Supreme Court

established that “a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Thus, the foregoing authority renders Plaintiff’s respondeat superior

claim against Defendant City of Springfield insufficient and implausible under the

required pleading standards. As a result, this Court should dismiss Count V pursuant to

Rule 12(b)(6).

       Accordingly, for preservation of argument purposes, Defendant City of

Springfield, prays this Court to grant Defendant City of Springfield’s Motion to Dismiss

regarding Count V.

                                 PRAYER FOR RELIEF

       WHEREFORE, Defendants City of Springfield and Kenny Winslow’s prays this

Court to grant Defendants City of Springfield’s and Kenny Winslow’s, Motion to

Dismiss Plaintiff’s Complaint.

                                                       Respectfully submitted,

                                                       BY: /s/ John M. Zimmerman
                                                       Assistant Corporation Counsel for
                                                       Defendant the City of Springfield




                                              11
   3:19-cv-03050-SEM-TSH # 14             Page 12 of 12



                             CERTIFICATE OF SERVICE
        I hereby certify that on July 9, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

Jay Robert Anielak
308 E. High Street, Suite 106
Jefferson City, MO 65101
janielak@embargmail.com



                                                      /s/ Starr Corbridge
                                                      Paralegal II, City of Springfield




                                             12
